internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc ebeo br5-plr-121411-98 date legend taxpayers date company esop lp x dear this responds to your letter requesting a ruling on behalf of the above-named taxpayers taxpayers regarding the substantial compliance of the taxpayers with the requirements of sec_1042 of the internal_revenue_code_of_1986 the code and the applicable regulations in connection with the sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company on date lp a limited_partnership distributed company stock to the taxpayers the taxpayers had been limited partners in lp since date lp had held the company stock since date plr-121411-98 you represent that the company is a domestic_corporation that had never had any stock outstanding that was readily_tradable on an established_securities_market at the time of the sale to the esop the company maintains esop which qualifies under sec_401 and meets the requirements of sec_4975 of the code on date the taxpayers sold big_number shares of company class c stock to the esop the esop transaction taxpayers represent that they had held such stock for more than years and had not received the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied you represent that the sale of stock to esop satisfied the requirements of sec_1042 of the code the taxpayers’ gain realized on the sale to the esop was x after the sale the esop held in excess of percent of the total value of all outstanding_stock of company in transactions within the period beginning three months before the esop transaction and ending twelve months after the esop transaction the taxpayers purchased securities that were intended to be qualified_replacement_property within the meaning of sec_1042 of the code taxpayers invested the entire amount of their sale proceeds from the esop transaction in securities issued by domestic operating companies at the time that lp distributed the company stock to taxpayers lp also furnished materials concerning the option of selling company stock to esop and making an election under sec_1042 of the code taxpayers immediately submitted these materials to their professional tax advisor and with his advice determined to sell company stock to esop and make the sec_1042 election the securities were acquired and designated as qualified_replacement_property as stated above however a notarized statement of purchased was not obtained within days of each transaction during the preparation of taxpayers joint u s individual_income_tax_return for the taxable_year taxpayers’ tax advisor retired and was replaced by a new professional tax advisor in reviewing the taxpayers’ return the new advisor discovered the oversight and immediately arranged for the preparation of notarized statements of purchase the taxpayers timely filed their joint u s individual_income_tax_return for the taxable_year on or shortly before date the extended due_date for such return on that return the taxpayers elected nonrecognition of gain under sec_1042 of the code with respect to the sale of securities to the esop and declared the securities referred to in the preceding paragraph as qualified_replacement_property attached to the return were all of the statements required for a valid sec_1042 election ie a statement of election the notarized statement of purchase with respect to the qualified replacement securities and a verified written_statement of the plr-121411-98 company consenting to the application of sec_4978 and sec_4979a of the code the taxpayers have requested a ruling that they have substantially complied with the requirements for making an election under sec_1042 of the code with respect to their sale of stock to the esop in and that the election will be treated as having satisfied the requirements of sec_1_1042-1t of the temporary income_tax regulations sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer’s holding_period with respect to the qualified_securities is at least years determined as of the time of the sale for taxable years beginning before date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale plr-121411-98 sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase plr-121411-98 literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly the taxpayers relied on tax professionals to advise them as to the preparation of any forms necessary to complete the sec_1042 election in a timely and correct manner immediately upon discovering that the notarized statements of purchase were not executed in a timely manner statements of purchase were notarized and were attached to taxpayers’ timely filed joint u s individual_income_tax_return for the taxable_year therefore based on the specific facts of this case and representations made by the taxpayers we conclude that the taxpayers have substantially complied with the requirements for an election under sec_1042 of the code and that the elections will be treated as satisfying the requirements of sec_1_1042-1t of the temporary income_tax regulations at q a-3 concerning the notarized statements of purchase with respect to qualified_replacement_property purchased by the taxpayers except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers plr-121411-98 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james l brokaw chief branch office of associate chief_counsel employee_benefits and exempt_organizations
